DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9: This claim recites “a second channel”; however, “a first channel” is not recited in claim 9, nor in claim 7 (on which claim 9 depends). It is unclear if the recitation of “a second channel” in claim 9 requires or suggests a first channel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeck et al. (US 20170038240 A1, prior art of record).Regarding claim 1:Honeck teaches a fluid ([0027]) level detection system, comprising:
a probe (e.g. FIG. 1 - 120s; FIG. 3 - 130, 132, 140, 120; or FIG. 3 132, 140, 120), the probe including a conductive trace (e.g. FIG. 6 - 202 / 204; FIG. 7 - 234 / 238) extending along at least a portion of the probe, the probe being positioned within an interior of a tank (FIG. 1 - 104), the tank containing a fluid ([0027]) with a level, and at least a portion of the probe (e.g. FIG. 1 - 120) being in contact with the fluid (e.g. [0041]); 
a pulse (e.g. [0057]) generator (e.g. FIG. 8 - 252), the pulse generator adapted to supply a pulse to the probe for transmission along the conductive trace; 
a timer (FIG. 8 - 256), the timer adapted to identify a first time, corresponding to a transmission time of the pulse, and a second time, corresponding to a receipt time of a reflected pulse (e.g. [0061]); and 
a comparator, the comparator adapted to receive at least the reflected pulse from the probe and to determine a value for the reflected pulse ([0055], [0061], [0076])
Regarding claim 2:Honeck teaches all the limitations of claim 1, as mentioned above.Honeck also teaches:
a connecting region (FIGS. 1 and 3 - e.g. region between 130 and the multiple 120s / region of 132) forming at least a portion of the probe, the connecting region including a plurality of channels (the pulse is transferred from 130 to the multiple 120s and, thus, there are multiple channels formed before or at 120 which receive the signals from 130) to receive the pulse from the pulse generator, wherein the connecting region includes a launch zone (e.g. FIG. 8 - 260; FIG. 10 - 260) adapted to provide a time delay ([0063], [0065], [0067] - note, as per at least [0075], element 260 may remain connected to 120 during measurement mode)
Regarding claim 3:Honeck teaches all the limitations of claim 1, as mentioned above.Honeck also teaches (FIGS. 1 and 3):
wherein the probe comprises: an extending region (region after 132, opposite 130, which continues to 120); and a connecting region (e.g. region between 130 and the multiple 120s / region of 132), the connecting region being arranged between the pulse generator (130) and the extending region
Regarding claim 7:Honeck teaches a method for determining a fluid ([0027]) level, comprising:
transmitting, to a first portion of a probe (e.g. FIG. 1 - 120s; FIG. 3 - 130, 132, 140, 120; or FIG. 3 132, 140, 120), a pulse (e.g. [0057], [0061]); 
directing the pulse to a second portion (FIG. 1 - 120) of the probe, the second portion being electrically coupled to the first portion (e.g. FIG. 3 - 130, 132, 140; or FIG. 3 - 132, 140); 
receiving, from the second portion of the probe, a partially reflected pulse, the partially reflected pulse being indicative of a property change for at least a portion of the probe ([0055], [0057], [0061], [0076]); 
determining the partially reflected pulse satisfies a threshold ([0076]); and 
determining, based at least in part on the partially reflected pulse, the fluid level ([0055], [0057], [0061], [0076])
Regarding claim 8:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck also teaches:
directing the pulse (e.g. [0057], [0061]) to a first channel (FIGS. 1 and 3 - the pulse is transferred from 130 to the multiple 120s and, thus, there are multiple channels formed before or at 120 which receive the signals from 130) of the first portion (e.g. FIG. 3 - 130, 132, 140; or FIG. 3 - 132, 140)
Regarding claim 12:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck also teaches:
wherein the property change corresponds to an impedance change (e.g. [0041], [0055])
Regarding claim 15:Honeck teaches a fluid ([0027]) level detection system, comprising:
a measurement probe (e.g. FIG. 1 - 120s; FIG. 3 - 130, 132, 140, 120; or FIG. 3 132, 140, 120), comprising: 
a launch zone (e.g. FIG. 8 - 260; FIG. 10 - 260), the launch zone having a launch zone length including a first portion of a conductive trace, the launch zone arranged to provide a time delay ([0063], [0065], [0067] - note, as per at least [0075], element 260 may remain connected to 120 during measurement mode); 
a lead trace (e.g. FIG. 6 - 202 / 204; FIG. 7 - 234 / 238), coupled to the launch zone, the lead trace having a lead trace length including a second portion of the conductive trace; and 
a front end, the front end configured to transmit a pulse, to the measurement probe, and receive one or more reflected pulses in response to the pulse, the front end comprising: a pulse (e.g. [0057]) generator (e.g. FIG. 8 - 252) to transmit the pulse to the measurement probe; and a timer (FIG. 8 - 256) to record one or more indicators corresponding to a pulse transmission and a reflected pulse receipt (e.g. [0061])
Regarding claim 16:Honeck teaches all the limitations of claim 15, as mentioned above.Honeck also teaches:
wherein the launch zone forms at least a portion of a connecting region (FIGS. 1 and 3 - e.g. region between 130 and the multiple 120s / region of 132), the connecting region comprising: a plurality of channels (the pulse is transferred from 130 to the multiple 120s and, thus, there are multiple channels formed before or at 120 which receive the signals from 130), each channel of the plurality of channels coupled to direct the pulse along a respective section of conductive trace (conductive traces on the 120s)
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honeck et al. (US 20170038240 A1, prior art of record).Regarding claim 9:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck inherently teaches or renders prima facie obvious:
directing the pulse to a second channel (e.g. FIGS. 8 and 10 - 260) of the first portion; and determining, based at least in part on a second channel response, wavefront propagation velocity ([0055], [0060], [0063], [0065], [0072]-[0073], [0076])
     The following is regarding the limitation of “determining, based at least in part on a second channel response, wavefront propagation velocity”. Based on the citations given in the instant claim rejection, Honeck explicitly teaches: 1) the speed of signal propagation is practically constant for a given transmission medium; 2) the distance to the reflection point is calculated based on the time between signal transmission and reception (note: this distance / reflection point is variable and based on fill level); and 3) the calibration relating the time to the distance is done using a known length conductor and associated time delay. As such, the explicitly disclosed variables are: 1) unknown distance to fluid level / point of pulse reflection; 2) known delay of pulse reflection receipt; 3) known calibration distance; and 4) known calibration delay. The examiner holds that this inherently teaches or, in the alternative and pursuant to one or more of MPEP 2144.01 - 2144.03, renders obvious the claim limitation of determining wavefront propagation velocity.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al. (US 20170038240 A1, prior art of record) in view of Evers et al. (DE 102005044143 A1, all citations are to the attached English translation).Regarding claim 4:Honeck teaches all the limitations of claim 3, as mentioned above.Honeck also teaches:
wherein the extending region comprises: a lead trace (FIG. 8, trace of 260 which couples the serpentine trace of 260, as per [0065], to 130 via 132, where 132 is seen in FIG. 3) extending from a first end to a second end, the lead trace (within 260) coupling the extending region (e.g. 120) to the connecting region  (e.g. region between 130 and the multiple 120s / region of 132); and a compressed configuration increasing an effective length of the trace ([0065])Honeck implicitly, but fails to explicitly, teach:
one or more columns extending along an extending region length, the one or more columns having the compressed configuration increasing an effective length of the traceEvers teaches:
one or more columns extending along an extending region length, the one or more columns having the compressed configuration increasing an effective length of the trace (FIG. 4; [0012], [0031]-[0033], [0038]-[0039])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the serpentine trace of Honeck form a column (i.e. a rectangle - see 400 of instant FIG. 4), as it is a well-known and suitable form of a serpentine trace, as evidenced by Evers. The examiner notes that Honeck’s teaching of “a serpentine trace formed on a circuit board” implicitly teaches (to one of ordinary skill in the art) a structure such as that shown as 400 in instant FIG. 4 (i.e. a serpentine trace which fills a rectangular shape); however, Honeck fails to explicitly show how the serpentine trace is formed. Evers is relied upon as explicitly showing such structure which is well-known in the art as “a serpentine trace”.

Claims 5-6, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al. (US 20170038240 A1, prior art of record) in view of Farmanyan et al. (US 20190310125 A1).Regarding claim 5:Honeck teaches all the limitations of claim 1, as mentioned above.Honeck fails to teach:
wherein the probe is formed on a printed circuit boardFarmanyan teaches:
wherein the probe is formed on a printed circuit board (e.g. FIG. 6, [0039]; FIG. 7, [0076])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the probe PCB of Farmanyan in the device of Honeck to reduce cost, increase ease of manufacture, and/or as it is an art-recognized equivalent structure for a level probe. Using a PCB for the probe allows for thin conductive traces to be used instead of the cables of Honeck. Further, PCBs may be quickly, reliably, and cheaply manufactured by automated means. Thus, the use of the probe PCB of Farmanyan would yield reduced cost and increased ease of manufacture.
Regarding claim 6:Honeck teaches all the limitations of claim 1, as mentioned above.Honeck fails to teach:
wherein the pulse generator produces a square waveFarmanyan teaches: 
wherein the pulse generator produces a square wave ([0175], [0186])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a square wave, as taught by Farmanyan, in the device of Honeck due to Honeck’s silence as to the particular form of the “pulse”. Honeck teaches the genus of “pulse” and Farmanyan teaches that the species of “square wave pulse” is suitable for the purpose of level sensing.
Regarding claim 13:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck fails to teach:
wherein the pulse is a square waveFarmanyan teaches:
wherein the pulse is a square wave ([0175], [0186])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a square wave, as taught by Farmanyan, in the method of Honeck due to Honeck’s silence as to the particular form of the “pulse”. Honeck teaches the genus of “pulse” and Farmanyan teaches that the species of “square wave pulse” is suitable for the purpose of level sensing.
Regarding claim 19:Honeck teaches all the limitations of claim 15, as mentioned above.Honeck also teaches:
the pulse having a duration between 10 and 30 ns ([0072])Honeck fails to teach:
the pulse is a square waveFarmanyan teaches:
the pulse is a square wave ([0175], [0186])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a square wave, as taught by Farmanyan, in the device of Honeck due to Honeck’s silence as to the particular form of the “pulse”. Honeck teaches the genus of “pulse” and Farmanyan teaches that the species of “square wave pulse” is suitable for the purpose of level sensing.
Regarding claim 20:Honeck teaches all the limitations of claim 15, as mentioned above.Honeck fails to teach:
wherein the measurement probe is a flexible probe formed on a printed circuit boardFarmanyan teaches:
wherein the measurement probe is a flexible ([0053], [0178]-[0182]) probe formed on a printed circuit board (e.g. FIG. 6, [0039]; FIG. 7, [0076])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the probe flexible PCB of Farmanyan in the device of Honeck to facilitate use with difficult tank geometries (e.g. Farmanyan - [0181]), reduce cost, increase ease of manufacture, and/or as it is an art-recognized equivalent structure for a level probe. Using a PCB for the probe allows for thin conductive traces to be used instead of the cables of Honeck. Further, PCBs may be quickly, reliably, and cheaply manufactured by automated means. Thus, the use of the probe PCB of Farmanyan would yield reduced cost and increased ease of manufacture.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al. (US 20170038240 A1, prior art of record) in view of Wildey et al. (US 20200217706 A1).Regarding claim 10:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck fails to teach:
determining a pulse value; determining, based at least in part on the property change, an expected partially reflected pulse value; and adjusting the threshold, based at least in part on the expected partially reflected pulse value Wildey teaches:
determining a pulse value; determining, based at least in part on the property change, an expected partially reflected pulse value; and adjusting the threshold, based at least in part on the expected partially reflected pulse value ([0090]-[0091], [0213]-[0215])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known profile reflectors and/or the time varying threshold(s) of Wildey in the method of Honeck to increase accuracy.

Claims 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al. (US 20170038240 A1, prior art of record) in view of Silvermint (US 20120137767 A1).Regarding claim 11:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck fails to teach:
wherein the threshold comprises an upper level and a lower levelSilvermint teaches:
wherein the threshold comprises an upper level and a lower level ([0031], [0033], [0036]; FIG. 3 - lower level 308, upper level 314 and/or maximum time to be within window 380/390)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a threshold comprising an upper and lower level, as taught by Silvermint, in the method of Honeck to increase accuracy.
Regarding claim 14:Honeck teaches all the limitations of claim 7, as mentioned above.Honeck fails to teach:
receiving, from the second portion of the probe, a fully reflected pulse, the fully reflected pulse being received after the partially reflected pulseSilvermint teaches:
receiving, from the second portion of the probe, a fully reflected pulse (FIG. 3 - 320), the fully reflected pulse being received after the partially reflected pulse (FIG. 3 - 340; e.g. [0033]-[0034])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use a fully reflected pulse (i.e. a pulse which travels the entire length of the probe and back, without reflecting from the fill level), as taught by Silvermint, in the method of Honeck to increase accuracy by using the fully reflected pulse to determine a time window limit in which to detect the partially reflected pulse.
Regarding claim 17:Honeck teaches all the limitations of claim 15, as mentioned above.Honeck also teaches:
a comparator configured to receive the one or more indicators and determine, based at least in part on the one or more indicators, whether the one or more reflected pulses correspond to a partial reflected pulse ([0055], [0061], [0076])Honeck fails to teach:
a fully reflected pulseSilvermint teaches:
a fully reflected pulse (FIG. 3 - fully reflected pulse 320, partially reflected pulse 340; [0033]-[0034])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use a fully reflected pulse (i.e. a pulse which travels the entire length of the probe and back, without reflecting from the fill level), as taught by Silvermint, in the device of Honeck to increase accuracy by using the fully reflected pulse to determine a time window limit in which to detect the partially reflected pulse.
Regarding claim 18:Honeck and Silvermint teach all the limitations of claim 17, as mentioned above.As combined in the claim 17 rejection above, Silvermint teaches:
wherein a partial reflected pulse (FIG. 3 - 340) has a lower value than a fully reflected pulse (FIG. 3 - 320)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856